Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 are pending and under examination in this office action.
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 6/28/21 and 6/24/21. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5 and 10-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Supersaxo et al. (US 7,871,642).
 	With regards to instant claim 1, Supersaxo teaches a nanodispersible composition (see col. 1, lines 33+) comprising a phospholipid (see col. 2, lines 15+) wherein the phospholipid is phosphatidylinositol (see col. 3, lines 27+, as required by instant claims 3--) prepared by high energy homogenization (see abstract, as required by instant claim 5) integrated with gelatin (see col. 6, lines 30+, as required by instant claim 10-11).
Thus, the claims are anticipated by Supersaxo et al. 

Claim(s) 1, 2, 5 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaplyn et al. (RU 2322998)..
	With regards to instant claim 1-2 Kaplyn teaches a composition comprising nanosuspensions phospholipids and a birch back extract wherein it is prepared by ultrasound (as required by instant claim 5). With regards to instant 14, while Kaplyn does not explicitly teach that treating wounds , the claimed limitation appears to be a result or property of the administration of the composition comprising all the active agents.  As such, the claimed limitation appears to be met by the prior art.  Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed method.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the function of the product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Supersaxo et al. (US 7,871,642) in view of  Kaplyn et al. (RU 2322998) and Thomas et al. (EP 2363108 Applicant’s submission) 
With regards to instant claim 1, Supersaxo teaches a nanodispersible composition (see col. 1, lines 33+) comprising a phospholipid (see col. 2, lines 15+) wherein the phospholipid is phosphatidylinositol (see col. 3, lines 27+, as required by instant claims 3--) prepared by high energy homogenization (see abstract, as required by instant claim 5) integrated with gelatin (see col. 6, lines 30+, as required by instant claim 10-11) in the form of a spray (see col. 6, lines 1+, as required by instant claim ). Also teaches the nanodispersion is can range from 0.1-100% with a particle size 50µm
 However, fails to teach the composition comprises a birch extract. 
With regards to instant claim 1-2 Kaplyn teaches a composition comprising nanosuspensions phospholipids and a birch back extract wherein it is prepared by ultrasound (as required by instant claim 5). With regards to instant 14, while Kaplyn does not explicitly teach that treating wounds , the claimed limitation appears to be a result or property of the administration of the composition comprising all the active agents.  As such, the claimed limitation appears to be met by the prior art.  Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed method.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the function of the product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Kaplyn further teaches with regards to instant claim 7,  botulin over 65%, betulinic acid, lupeol 1-4%, and other related substances.
Thomas teaches a dermatological composition as a foam comprising a birch extract botulin from about 70% botulin, 4-10% betulinic acid, 3% lupeol, wherein the particle size is from 1 nm-1000 nm and phospholipid for wound healing. 
Although the combined references do not specifically teach that the size, the size depends on the method of extraction thus, the claimed composition of the combined references appears to be the same as the prior art therapeutic agents, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product (or method)  of the combined prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989). 
 The combination of references would have resulted in the process of making the nanodispersion of instant claims 9 and 13 with a reasonable expectation of success.  
	One would have been motivated to combine these references and make the modification because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01(a).
No claims allowed.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        12/2/2022